DETAILED ACTION

Status of Application
Claims 1-18 are pending in the present application.
The Preliminary Amendment filed 10/01/2020 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al (hereinafter Archer), U.S. Patent No. 9,110,803 B2, in view of Rokosz, U.S. Publication No. 2006/0112373 A1.
Referring to claims 1, 7, and 13, taking claim 1 as exemplary, Archer discloses a system for exception handling during the processing of an automated business task by a robotic process automation system, comprising:
b.    a first computing device [fig. 1, client 105] comprising:
i)    a memory storing instructions [col. 1, lines 40-47]; and
ii)    a hardware processor [col. 1, lines 40-47] coupled to the memory wherein the hardware processor is configured by the instructions to:
a)    monitor an automated business task [col. 1, lines 50-58, task such as processing a payment, synchronizing data, providing access to information, etc; col. 2, lines 40-45, detecting an exception implies that the task was monitored for an exception];
b)    detect an exception during the processing of the automated business task [col. 2, lines 40-45, “task unit 205 encounters an exception”];
c)    halt, temporarily, the processing of the automated business task [col. 1, line 59 – col. 2, line 4, As described further below, the solver 108 uses one or more fragments 109 to attempt to resolve an exception. For example, a fragment 109 may be a set of instructions stored in the memory of the client 105, and executable by a processor, for obtaining user input necessary to resolve an exception and to allow a task 107, and therefore an application 106, to continue processing; this suggests that processing is halted while the exception is attempted to be resolved];
d)    search the one or more databases to locate matching exceptions [fig. 1, searching for fragments 109; col. 1, line 59 – col. 2, line 4, The solver 108 is 
e)    identify one or more solutions to resolve the exception [col. 1, line 59 – col. 2, line 4; col. 3, lines 38-64, “In any case, solver 108 generally attempts to select a fragment 109 that is as appropriate as possible for resolving an exception thrown by a particular task unit 205”; col. 4, lines 3-5, “When a fragment 109 for resolving the exception is found, the process 400 continues to a step 440.”]; and
f)    execute at least one solution of the one or more of the solutions to resolve the exception [col. 1, lines 64-67, For example, a fragment 109 may be a set of instructions stored in the memory of the client 105, and executable by a processor, for obtaining user input necessary to resolve an exception].

	However, Rokosz discloses one or more databases each storing a plurality of prior transaction [fig. 1, element 16, paragraphs 27-28, in-memory exception activity table 14; In-memory table 14 is periodically appended to a file 16. The result of this appending is a history of all the transactions that have occurred within an instance of the application server 10 occasioned by code 12 since the server 10 was started], in order to make it easier to find and fix defects and thereby improve quality [paragraph 5].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of Archer to make it easier to find and fix defects and thereby improve quality. It is for this reason one of ordinary skill in the art would have been motivated to implement one or more databases each storing a plurality of prior transaction.
Referring to claims 2, 8, and 14, taking claim 2 as exemplary, the modified Archer discloses the system of claim 1, wherein at least one solution of the one or more solutions comprises using information gathered from the matching exceptions to resolve the exception and complete the task [Archer, col. 1, line 59 – col. 2, line 4, The solver 108 is generally a set of instructions stored in a memory of the client 105, and executable by its processor. As mentioned above, the solver 108 may be called by a task 107 when the task 107 encounters an exception. As described further below, the solver 108 uses one or more fragments 109 to attempt to resolve an exception. For example, a fragment 109 may be a set of instructions stored in the memory of the client 105, and executable by a processor, for obtaining user input necessary to resolve an .
Claims 3-6, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Rokosz, as applied to claims 1, 7, and 13 above, in view of Da Palma et al (hereinafter Da Palma), U.S. Publication No. 2007/0143485 A1, and further in view of Wilson et al (hereinafter Wilson), U.S. Patent No. 10,423,948 B1.
Referring to claims 3, 9, and 15, taking claim 3 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
However, Da Palma disclose wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form [paragraph 6, User input provided over the voice channel can cause a dynamic update to browser presented information. For instance the phone user can provide their name and account number to a voice response system. This information can be recorded by the composite services application and placed in a shared memory used by many modalities. When the shared memory is updated, interfaces of every concurrent interface sharing this memory can be dynamically updated. Thus, a Web form can presented in the Web 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide context to a text exchange modality during interactions with an automated application. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
The modified Archer does not explicitly disclose prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user wherein the user input is one or more selections from options displayed on the graphical user interface; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
	However, Wilson discloses prompting a user to access the dynamic web form via a graphical user interface on a second computing device [col. 32, lines 11-16, “In addition, a computer can interact with a user by sending resources to and receiving resources from a device that is used by the user; for example, by sending web pages to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding intelligence. It is for this reason one of ordinary skill in the art would have been motivated to implement prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user wherein the user input is one or more selections from options displayed on the graphical user interface; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
Referring to claims 4, 10, and 16, taking claim 4 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information 
However, Da Palma discloses wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue database [fig. 3, NLU runtime 320 and Stat Model 322; paragraph 6, User input provided over the voice channel can cause a dynamic update to browser presented information. For instance the phone user can provide their name and account number to a voice response system. This information can be recorded by the composite services application and placed in a shared memory used by many modalities. When the shared memory is updated, interfaces of every concurrent interface sharing this memory can be dynamically updated. Thus, a Web form can presented in the Web browser can be dynamically updated so that fields associated with a user name and account are filled with content corresponding to the voice input; paragraph 7, input modality (chat modality); free form input such as chat input; paragraph 37], in order to provide context to a text exchange modality during interactions with an automated application [paragraph 3].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a chatbot algorithm said 
The modified Archer does not explicitly disclose prompting a user to access the chatbot via a user interface on a second computing device; receiving input from a user wherein the user input is one or more selections from options presented through the user interface; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
However, Wilson discloses prompting a user to access the chatbot via a user interface on a second computing device [col. 32, lines 11-16, “In addition, a computer can interact with a user by sending resources to and receiving resources from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser”]; receiving input from a user wherein the user input is one or more selections from options presented through the user interface [fig. 3, options 320, 318; fig. 5A, steps 518-522]; dynamically validating the user input using a validation algorithm [col. 23, lines 21-42]; and transmitting, by the messaging service, the validated user input to the robotic process automation system [col. 23, lines 49-60, forwarding to the first computing device], in order to provide chatbots with features that users desire and while adding intelligence [col. 28, lines 23-31; col. 1, lines 30-32].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding 
Referring to claims 5, 11, and 17, taking claim 5 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
However, Da Palma disclose wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form [paragraph 6, User input provided over the voice channel can cause a dynamic update to browser presented information. For instance the phone user can provide their name and account number to a voice response system. This information can be recorded by the composite services application and placed in a shared memory used by many modalities. When the shared memory is updated, interfaces of every concurrent interface sharing this memory can be dynamically updated. Thus, a Web form can presented in the Web browser can be dynamically updated so that fields associated with a user name and account are filled with content corresponding to the voice input; paragraph 7, input modality (chat 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide context to a text exchange modality during interactions with an automated application. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
The modified Archer does not explicitly disclose prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
However, Wilson discloses prompting a user to access the dynamic web form via a graphical user interface on a second computing device [col. 32, lines 11-16, “In addition, a computer can interact with a user by sending resources to and receiving resources from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser”]; receiving input from a user [fig. 3, options 320, 318; fig. 5A, steps 518-522]; dynamically validating the user input using a validation algorithm [col. 23, lines 21-42]; 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding intelligence. It is for this reason one of ordinary skill in the art would have been motivated to implement prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
Referring to claims 6, 12, and 18, taking claim 6 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue database.
However, Da Palma discloses wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue database.
The modified Archer does not explicitly disclose prompting a user to access the chatbot via a user interface on a second computing device; receiving input from a user; dynamically validating the user input using a validation algorithm; and transmitting, by 
However, Wilson discloses prompting a user to access the chatbot via a user interface on a second computing device [col. 32, lines 11-16, “In addition, a computer can interact with a user by sending resources to and receiving resources from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser”]; receiving input from a user [fig. 3, options 320, 318; fig. 5A, steps 518-522]; dynamically validating the user input using a validation algorithm [col. 23, lines 21-42]; and transmitting, by the messaging service, the validated user input to the robotic process automation system [col. 23, lines 49-60, forwarding to the first computing device], in order to provide chatbots with features that users desire and while adding intelligence [col. 28, lines 23-31; col. 1, lines 30-32].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding intelligence. It is for this reason one of ordinary skill in the art would have been motivated to implement prompting a user to access the chatbot via a user interface on a second computing device; receiving input from a user; dynamically validating the user input using a validation algorithm; and transmitting, by the messaging service, the validated user input to the robotic process automation system.

Conclusion

Subramanian et al, U.S. Publication No. 2003/0018681 A1, discloses the exception dispatcher 4 determines if there exists a low level exception handler 8 that matches the exception, i.e., that is capable of resolving the exception (12). It may use a look up table to select a matching lower level exception handler 8. If a matching lower level exception handler 8 exists, the exception dispatcher 4 dispatches the exception to the matching low level exception handler (14). The matching low level exception handler 8 resolves the exception, and the executor of the operating system continues execution of the application (16) [paragraph 25].
Lowery, U.S. Patent No. 6,189,785 B1, discloses “Unlike prior art systems in which a transaction is immediately declined upon failure of the item to be settled by the paying financial institution the first time the transaction is submitted, however, the central system 109 attempts to determine the reason why an item was returned and initiate a responsive action depending on the reason. This process, perhaps even more importantly, is documented through simultaneous updates of the relevant databases in an effort to prevent similar items from being returned in the future. Items returned due to misread characters or MICR exceptions not yet cataloged in the exception database 122, for instance, are repaired 133 and resubmitted 130 to the financial institution data source 128, 129 from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Farley Abad/           Primary Examiner, Art Unit 2181